NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ALVIN M. BLANTON,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3062 __
Petition for review of the Merit Systems Protection
]3oard in case n0. AT0752100102-I-1.
ON MOTION
ORDER
A1vin M. B1anton moves to stay the briefing schedule
pending the Merit Systems Protection Board’s disposition
of his motion for reconsideration
The court notes that on January 21, 2011 the Board
informed B1anton that its regulations do not provide for a
request for reconsideration and that his case was over
before the B0ard.

BLANTON V. MSPB 2
The court further notes that both the docketing fee
and Fed. Cir. R. 15(c) Form are overdue.
Accordingly,
IT ls 0RDERED THAT:
(1) The motion is denied as moot.
(2) ff the 15(c) Form and either the docketing fee or a
motion for leave to proceed in informa pauperis are not
received within 21 days from the day of filing of this
order, the appeal shall be dismissed. '
(2) Blanton’s brief is due within 30 days from the
date of filing of this order
FoR THE COURT
\-lUN 02 mm /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Alvin M. Blanton (15(c) Form and IFP Form enclosed)
David S. Brooks, Esq.
s20
""5
§§
i‘lgf"l
'-.2'uc
§§
U.S. COU LS FOR
THE F U!T
JUN 0 2 2011
.|ANl'DRBALY
OI.I»J’|K